24 U.S. 414 (____)
11 Wheat. 414
WILLIAMS, Plaintiff in Error,
against
The PRESIDENT, DIRECTORS, and COMPANY OF THE BANK OF THE UNITED STATES, Defendants in Error.
Supreme Court of United States.

IN this case, in which Mr. Wright was for the *415 plaintiff in error, and Mr. Webster, for the defendants.
Mr. Chief Justice MARSHALL stated, that the writ of error must be dismissed, it having issued irregularly. The judgment in the Circuit Court of Ohio was a joint judgment, upon a joint action for money lent, against three defendants; and the writ of error was sued out by one of the defendants, in his own name only, without joining the others. The Court was of opinion, that the writ of error ought to have been in the name of the three; and if the others should refuse to join in it, that it would deserve consideration whether the present plaintiff might not have summons and severance.
Writ of error dismissed.